Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) NestEgg Fund NECSX NECPX n/a 026762849 026762831 n/a NestEgg 2020 Fund NETWX NETPX n/a 026762799 026762781 n/a NestEgg 2030 Fund NETHX NEHPX n/a 026762773 026762765 n/a NestEgg 2040 Fund NEFYX NEFPX NEJVX 026762757 026762740 026762633 NestEgg 2050 Fund NEFTX NEFAX n/a 026762468 026762484 n/a NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7)
